Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 6/23/2020 was received and considered.
Claims 1, 4, 9 and 24 are pending.

Response to Arguments
Applicant's arguments filed 6/23/2020 have been fully considered but they are not persuasive.
General note to Applicant
Applicant’s remarks (p. 7) point to the most recent amendments with respect to the previous claim objections.  The arguments are persuasive and the objections are withdrawn.
Applicant’s remarks (pp. 10-11) argues that Rothstein, Lioupis and Ferris lack the core scheduler limitation.  While Boldyrev discloses scheduling computation to conserve energy levels (¶34) and discloses a core scheduler module, wherein the core scheduler module is configured to enable scheduling for the computation of data (distributed computation privacy platform, Fig. 1, 103) but lacks based on the list of partitions and the size of the smaller data sets, Boldyrev lacks a core scheduler module configured to allocate one or more smaller data sets to the plurality of edge devices, wherein the core scheduler module is further configured to enable scheduling for computation of data based on a list of partitions and size of the one or more smaller data sets, and wherein the allocation comprises scheduling of the data schedule for analysis based on the list of partitions, available edge devices, available bandwidth and latency, the scheduling being enabled to facilitate appropriate privacy preservation, maintain a relationship among size of scheduled data, the latency, a state of the plurality of edge devices.  However, Mathew teaches dividing computing tasks amongst computing nodes based on a list of partitions and available edge devices (¶26), where the size of the task is based on a job load metric (¶28), including bandwidth (¶72) and round trip latency (¶7) to allow tasks to complete at a similar time (¶9).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boldyrev, as modified above, to include a core scheduler module configured to allocate one or more smaller data sets to the plurality of edge devices, wherein the core scheduler module is further configured to enable scheduling for computation of data based on a list of partitions and size of the one or more smaller data sets (as per Mathew), and wherein the allocation comprises scheduling of the data schedule for analysis based on the list of partitions, available edge devices, available 
Final note:  Applicant’s remarks argue that the independent claims are non-obvious over Boldyrev, Rothstein, Lioupis and Ferris, as the references fail to teach a relatively comprehensive portion of the claim.  However, the Examiner’s rejection outlines how each reference teaches a respective portion of the claimed limitations and Applicant has not disputed any particular portion cited by the Examiner.  Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 24, the limitation "wherein the privacy measurement enables at least one of a complete privacy measurement and a selective privacy preservation" is not enabled by the specification, as the specification lacks a definition for "complete privacy measurement" and "a selective privacy preservation".

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 24, the limitation "wherein the privacy measurement enables at least one of a complete privacy measurement and a selective privacy preservation" renders the claim scope indefinite, as it is unclear what, if any, limitations the recitation imposes on the claim.  The limitation appears to be reciting an intended or possible result of the performance of actions taken by the privacy module, rather than an explicit "complete privacy measurement" or "a selective privacy preservation" feature.  Further, use of “enable” renders the claim indefinite, 
Regarding claims 1 and 24, the limitation "to enable the efficient load distribution during compression" renders the claim scope indefinite, as it is unclear what, if any, limitations the recitation imposes on the claim.  The limitation appears to be reciting an intended or possible result of the performance of the “preserving” step the by the privacy module, rather than an explicit feature.  Further, use of “enable” renders the claim indefinite, as it is unclear the scope of limitations are required to “enable” the efficient load distribution.
Regarding claims 1 and 24, the limitation “the data schedule” lacks sufficient antecedent basis.
Regarding claims 1 and 24, use of “enabling scheduling of computation…” renders the claim indefinite, as it is unclear the scope of limitations are required to “enable” the scheduling.  This analysis also applies to “the scheduling being enabled to facilitate…”.
Regarding claims 1 and 24, the limitation “appropriate privacy perseveration” renders the claims unclear, as it is a term of degree.  
Regarding claims 1 and 24, the limitation “the scheduling being enabled to facilitate appropriate privacy preservation, maintain a relationship among size of scheduled data, the latency, a state of the plurality of edge devices, corresponding available energy levels, and an appropriate privacy preservation scheme” renders the claim indefinite, as it is unclear what, if any, limitations the recitation imposes on the claim.  The limitation appears to be reciting an intended or possible result of the performance of the “scheduling” step by the core scheduler, rather than an explicit feature.  For example, p. 17 of the instant specification appears to teach these limitations as results, rather than showing specific steps to achieve the results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0297441 A1 to Boldyrev et al (Boldyrev) in view of US 8010668 B1 to Rothstein et al. (Rothstein), “Exporting Processing Power of Home Embedded Devices to Global Computing Applications” by Lioupis et al. (Lioupis), US 2011/0131499 A1 to Ferris et al. (Ferris) and US 2012/0166514 A1 to Mathew.
Regarding claim 1, Boldyrev discloses a system for distributed computation in a communication network, the system comprising: a processor; a memory coupled to the processor, wherein the memory comprises a plurality of modules capable of being executed by the processor, and wherein the plurality of modules comprising: a cluster monitoring module configured to receive information pertaining to a plurality of edge devices in a grid, the received information used for estimating computation capabilities of one or more edge devices (determine device capabilities, ¶76); a privacy module configured to provide privacy measurement by performing sensitivity analysis on the computation capability of the at least one edge device from the plurality of edge devices and sensitive data content (assign privacy measure based on computation closure, ¶76, ¶92 and determining capability of devices involved in 
Regarding claim 4, Boldyrev discloses wherein the communication module is further configured to reduce traffic via a group communication based communication scheme (distributes closures to devices at different levels, ¶61), to collaborate among the plurality of edge devices (distributes closures to devices at different levels to other UEs, ¶57, ¶61), and to dynamically utilize unused network capacity of the communication network (defined closure groups based on bandwidth available, ¶76).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boldyrev, Rothstein, Lioupis, Ferris and Mathew, as applied to claim 1 above, in view of U.S. Patent Application Publication 2012/0159506 to Barham et al. (Barham).
Regarding claim 9, Boldyrev, as modified above, lacks wherein the clustering module is further configured to create a list of partitions and a size for the smaller data sets, and detect failure of edge devices from the plurality of edge devices.  However, Barham teaches managing distributed computing tasks (¶5), including handling failed equipment (¶33) and assigning tasks to an additional computing resource in response (¶33).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boldyrev such that the processor is further configured to create a list of partitions and a size for the smaller data sets, and detect failure of edge devices from the plurality of edge devices.  One of ordinary skill in the art would have been motivated to perform such a modification to re-distribute part of the closure in the event of a node failure, as taught by Barham.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
March 25, 2021